Richard B. Adkisson, Chief Justice, dissenting. I dissent from the majority’s holding that “the affidavit fails to establish the necessary ‘reasonable cause to believe’ that any specific documents would actually be found by a search of the premises described in the affidavit.” On the contrary, the affidavit made by the owner of the premises which were searched supplies ample reason to believe that specific documents would be found: First, it was the Hoffmans’ duty to prepare as business records daily sales and receipt reports showing readings of the eight gasoline pumps at the business. Second, the affiant stated that in April a $6,900 shortage was disclosed by comparing the reports of the Hoffmans with the actual pump readings; also, the reports for August, September and October indicated substantial shortages. Third, on November 13 an investigator with the prosecuting attorney’s office took a meter reading of the gasoline pumps and when this reading was compared with the reports received from the Hoffmans a substantial shortage was disclosed. And fourth, the Hoffmans lived on and operated this service station business out of the premises for which the search warrant was issued. It is reasonable to conclude as did the affiant that the Hoffmans were stealing after consistent shortages were reflected by examining the August, September, and October reports. The affiant’s suspicions were specifically confirmed by an investigation conducted by the prosecuting attorney’s office, the results of which were attached to and made a part of the affidavit for the search warrant. Where else would the daily sales and receipt reports be located if not on the business premises? These records were required to be kept and common sense tells us that business records are kept at the business. The majority pose a phantom situation in which the Hoffmans would not keep damaging records reflecting their theft of the owner’s funds. Viewed objectively, it is easy to imagine how a thief would act to avoid detection, but experience tells us thieves do not always act reasonably. People act unwisely by stealing and generally are not omniscient in covering up their crimes. Under the majority’s reasoning no search warrant could be issued if there was any conceivable set of circumstances demonstrating that evidence of the theft would not be located on the premises to be searched. I am authorized to state that Hays, J., joins me in this dissent.